Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/03/2022.  Applicant's election with traverse of species F, figures 12a-12b in the reply filed on 01/03/2022is acknowledged.  The traversal is on the ground(s) that “In the present application, there is one independent claim, claim 1, which contains no alternative elements. In addition, the dependent claims define terms found in independent claim 1”. This is not found persuasive because, as stated in the restriction requirement, applicant must submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, which the applicant has not provided. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4-5 are is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buffington (3384260).
Buffington discloses:
Claim 1. A serving dish apparatus (figs 1-3) comprising a plate (10) and a plurality of serving sections (fig 2), wherein: the plurality of serving sections are releasably attachable to and from the plate by a human without the use of tools via a friction fitting in each of the plurality of serving sections (capable of performing the above intended use)	; wherein the plate comprises: a flat horizontal interior plate base (flat interior above 18 in fig 3), a flat horizontal exterior plate base (flat portion on the bottom side of the interior), an interior plate hip, an exterior plate hip, wherein the interior plate hip has an interior plate hip cross section with an interior plate hip profile of a first quarter of a first circular arc centered on a point above the exterior plate base an wherein the exterior plate hip has an exterior plate hip cross section with an exterior plate hip profile of a second quarter of a second circular arc centered on the point above the exterior plate base (the prior art provides hips on both an exterior and an interior such as adjacent curved corners/hips), an interior curved vertical wall, and an exterior curved vertical wall (as shown in fig 3 on inside and outside); 
wherein each of the plurality of serving sections comprises a nose (short end of fig 2), a serving section base (bottom), two vertical radius walls (adjacent 16s), an arc hip (adjacent hips of the plate), a vertical arc wall (Adjacent 15), and a clasp formed of a material continuous with the vertical arc wall (13), wherein the clasp and the vertical arc wall form a clasp negative space, wherein the clasp negative space is sized to accommodate within it the interior curved vertical wall of the plate and the exterior curved vertical wall of the plate and to thereby form the friction fitting (as in fig 2); wherein each of the 

Claim 4, 5. The serving dish apparatus according to Claim 1, wherein the first of the plurality of serving sections occupies a first sector of the plate and the second of the plurality of serving sections occupies a second sector of the plate; wherein the first sector of the plate is larger than the second sector of the plate (the Office notes that the above is merely a selected area and a section can occupy a sector of which the sector is larger than a section).

In order to expedite prosecution for Applicant, the Office notes that if there is any question above with respect to the plate and the sections, the Office notes that it is well known the art to provide specific shapes such as circular end portions as for example in order to eliminate sharp edges in order to protect the user.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  If there is any question to the relative sizing of the sections themselves, he Office notes that it is well known the art to provide different sized sections in order to hold contents of variable sizes.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Potentially Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735